PER CURIAM.
We reverse the denial of appellant’s Rule 3.800(a) motion to correct illegal sentence. The sentencing documents reflect that the court imposed thirty-year sentences for unarmed robbery counts, which exceed the fifteen-year statutory maximum for a second degree felony. The sentencing order does not designate appellant as a habitual offender. The state concedes that the sentences require correction, as they exceed that statutory maximum. We remand for the trial court to correct these sentences for strong arm robbery in Case Nos. 01-4344, 01-3524, 01-3092, and 01-3089.

Reversed and remanded to correct sentence.

WARNER, GROSS and MAY, JJ„ concur.